OPINION
By THE COURT.
Submitted on motion of appellee to dismiss the appeal for. the reason that there is no statute or constitutional provision which authorizes the appellants to appeal to this Court to review the - judgment entered by the Court of Common Pleas in favor of the appellee in an appeal filed in that Court, pursuant to §154-73 GC.
Counsel have extensively and most capably briefed the question presented by the motion and we have given it careful attention. We recognize that the issue is not free from doubt but have concluded to adhere to our ruling on a similar motion raising the same question in the case of Barn Cafe and Restaurant, Inc., v. Board of Liquor Control of the State of Ohio, et al., No. 4637, Franklin County, (CP 63 Abs 344, OA 63 Abs 348, 351), and the opinion written in that case.
The motion will be overruled.
HORNBECK, PJ, WISEMAN and MILLER, JJ, concur.
No. 4781.
By THE COURT,
This is a companion case of that of Ray v. Board of Liquor Control, etc., et al., No. 4771, wherein the same question was presented. Our ruling here will be the same as in the above cited case.
HORNBECK, PJ, WISEMAN and MILLER, JJ, concur.'